AO 245B (CASDRev.           02/18) Judgment in a Criminal Case
                                                                                                                     I                  I     .
                                                                                                                     I                        I
                                         UNITED STATES DISTRICT Co                                             T l       __________          J
                                                                                                                  CLf7Rh l_:s OISTHIC-r COURT
                                                                                                               SOUT!-lt-�1N rJiSTRICT OF CALIFORNIA
                                            SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                               �--._1�11.1\1\.f_______     .�1£.:
                                                                                                                                                  UTY

               UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                                                                              (For Offenses Committed On or After November 1, 1987)
                                    v.
       ALAIN ALEJANDRO ROBLES-MURRIETA (1)
                                                                                 Case Number:         3:18-CR-03852-WQH

                                                                              Jesns Mosqueda
                                                                              Defendant's Attorney
REGISTRATION NO.                    44248-298

D -
THE DEFENDANT:

ISi    pleaded guilty to count(s)           1 of the Indictment.
       was found guilty on count(s)
D
       after a plea ofnot guilty


Accordingly, the defendant is adjudged guilty ofsuch count(s), which involve the following offense(s):


       Title and Section I Nature of Offense                                                               Count
       18:751(A),4082(A) Escape
                        -                                                                                  1




        The defendant is sentenced as provided in pages 2 through                        2           ofthis judgment.
                                                                               ------



The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D       The defendant has been found not guilty on count(s)

D       Count(s)                                                                     dismissed on the motion of the United States.


 ISJ    Assessment :   $100. 00


        NTA Assessment*:        $
 D
        *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.

 ISi    No fine                     D Forfeiture pursuant to order filed                                                    , included herein.
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                               HON. WILLIAM Q.                   S
                                                                               UNITED STATES DISTRICT JUDGE




                                                                                                                          3:18-CR-03852-WQH
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case


DEFENDANT:               ALAIN ALEJANDRO ROBLES-MURRIETA (1)                                       Judgment - Page 2 of 2
CASE NUMBER:             3:18-CR-03852-WQH


                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time served as to count 1.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.


 D     The defendant shall surrender to the United States Marshal for this district:

       D    at                              A.M.              on

       D    as notified by the United States Marshal.


       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:

       D    on or before

       D    as notified by the United States Marshal.

       D    as notified by the Probation or Pretrial Services Office.


                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on



 at   ������
                                          , with a certified copy of this judgment.




                                                                   UNITED STATES MARSHAL




                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                 3: l 8-CR-03852-WQH
